Dissenting Opinion by
Judge Blatt :
The principal and determinative issue in this case is whether or not the decedent suffered an injury “arising in the course of his employment.” I am convinced that he did and must, therefore, respectfully dissent.
In construing the meaning of the words " arising in the course of his employment,” I would follow the approach of Professor Larson, an eminent authority in *607the field of workmen’s compensation law, who suggests
a careful reading of the exact phrasing of the present coverage formula. It does not say that the injury must ‘occur’ or ‘be manifested’ or ‘be consummated’ in the course of employment. It merely says that it must ‘arise ... in the course of employment.’ ‘Arising’ connotes origin, not completion or manifestation. If for example, a strain occurs during employment hours which produces no symptoms, and claimant suffers a heart attack as a result some time after working hours, the injury is routinely held compensable. (Footnote omitted.)
1A A. Larson, Workmen’s Compensation Law §29.22, at 5-378 (1978). I could not agree, therefore, with the majority’s statement that the ultimate issue here is “whether the decedent’s heart attack occurred while he was in the course of his employment. ’ ’ I believe that the issue is whether or not the decedent’s injury originated in his employment, not whether or not he was actually engaged in the furtherance of his employer’s business when the injury manifested itself.
I am aware, of course, of the language in Section 301 of the Act which reads:
The term ‘injury arising in the course of his employment, ’ as used in this article . . . shall include all . . . injuries sustained while the employe is actually engaged in the furtherance of the business or affairs of the employer, whether upon the employer’s premises or elsewhere.
I cannot agree, however, that this section excludes all off-premises injuries except those “sustained while the employe is actually engaged in the furtherance” of the employer’s business, because I do not read “shall include” so as to exclude other circumstances under which an injury could occur. As Webster’s *608Third New International Dictionary 1143 explains, “Include ... may call more attention to the single item or smaller class by stressing the fact of its existence or the fact of its not having been overlooked. . . ,”1 It seems to me, therefore, that the intent of this provision was to ensure that employment-related off-premises injuries are compensated and not to exclude injuries that occur under other circumstances, as in the following case described by Professor Larson:
Claimant, a riveter, had frequent occasion to drill holes in metal, and in the course of the day, sharp, needle-pointed shavings became lodged in his hair, clothing, and eyebrows. The employer provided no place to change clothes and no facilities for removing these particles by brushes or vacuum appliances. Claimant left for home with some of these shavings still clinging to him, and when he was almost home, about 15 minutes after the close of working-hours, a sharp steel sliver fell from his eyebrows into his eye causing severe injury.
What can be done about a case like this? A clearer instance of an injury caused by the employment cannot be imagined. If it is non.compensable — and it was held here noncompensable — then something- is basically wrong in the coverage formula.
Larson, supra, at 5-375-76. Yet the majority’s formulation would deny benefits here because the injury was *609not “sustained while the employe was actually engaged in the furtherance” of the employer’s business.2
The majority concludes that the injury here did not arise in the course of the decedent’s employment because he was not directed by his employer to work at home, which he was doing directly before his attack. This approach is flawed, however, not only for the reasons articulated by Judge Rogers in his dissenting opinion, but also because it understates the logical and obvious expectations an employer normally has of a professional employee with the decedent’s responsibilities. The decedent, a professional engineer, was assigned a project. Certainly he was expected to do what was necessary to complete the project and to deliver the associated paper. If this necessitated work at home after his regular hours, and if that work contributed to the stress and overexertion which precipitated his heart attack, then I think the injury arose in the course of his employment. Indeed, it is clear from the evidence and from the referee’s findings that the decedent was under deadline pressure and was suffering from stress and overexertion as a result of the long hours that he devoted to his job.3 That some of those hours were spent in his office at home and after regular hours does not, it *610seems to me, preclude au award of benefits for the resulting fatal heart attack.
Given the evidence and findings as to the causal relationship (which the majority does not dispute)4 and as to the arising of the injury in employment,5 it seems to me that we should reverse the Board. Not only was its decision clearly based on the belief that the decedent’s injury did not arise in the course of his employment but there is no other statutory or doctrinal obstruction to an award of benefits in this case. As a Pennsylvania legal commentator recently observed:
[TJhere is nothing in the legislation that currently exists, or in the recent decisions of the commonwealth court involving the new amendments, which precludes an award of benefits for a stress heart attack.
Quinn, Compensability of Stress Heart Attacks in Pennsylvania, 15 Duq. L. Rev. 37 (1976).6
I would conclude, therefore, that the award of compensation by the referee was supported by the evidence and consistent with the provisions of the Act to which, of course, we are bound to give a liberal construction.7
Judge DiSalle joins in this dissent.

 Note that “include” is used in this very sense in the next subsection of Section 301:
(2) the terms ‘injury,’ ‘personal injury,’ and ‘injury arising in the course of his employment,’ as used in this act, shall include, unless the context clearly requires otherwise, occupational disease. . . . (Emphasis added.)
Clearly, this subsection does exclude aU other types of injuries; its intent is only to emphasize the inclusion of occupational disease.


 In fact, however, this Court has upheld an award of compensation for a heart attack that occurred at home. See Borough of Throop v. Workmen’s Compensation Appeal Board, 17 Pa. Commonwealth Ct. 521, 333 A.2d 481 (1975).


 Contrary to the majority’s statement, the testimony of the decedent’s fellow employe Robert J. Feik indicates that there was a deadline on the “PMS4” program relating to a “document” to be submitted to the power company management by June 1, 1973. Furthermore, the decedent was preparing a paper on the project to be delivered on May 13, 1973, which was only a few days after his death. It seems to me, therefore, that it is not quite correct to suggest that he was not under deadline pressure.


 See footnote 2 of tlie majority opinion.


 I do not agree with the majority that the referee’s finding number 10 is actually a conclusion of law. Although its wording suggests that it might be a conclusion of law, the statement as to the source of decedent’s stress and overexertion seems to me a clear finding of fact, especially when there was conflicting evidence on this issue.


 Many states now allow benefits for stress-induced heart attacks, and some of the cases are collected and discussed in the above-quoted article and in IB A. Larson, Workmen’s Compensation Law §42.21 (1978).


 See Plasteel Products Corp. v. Workmen’s Compensation Appeal Board, 32 Pa. Commonwealth Ct. 405, 379 A.2d 908 (1977).